¶28 (concurring) — The importance of this case is not its mundane association with principles of restitution. We accepted review of this case because of the unique challenges faced by lawyers who hold funds belonging to others in trust. We must resolve this case by interpreting the Rules of Professional Conduct — not common law restitution. I concur with the majority’s result and some of its reasoning. I write separately because I disagree with the majority’s conclusion that this case does not present “appropriate circumstances” for providing restitution under RAP 12.8. I believe a trial court could, if principles of restitution and equity were the sole consideration, order David Cullen to return to Sayed Zia Ehsani the attorney fees Ehsani was ordered to pay by the court. It is, however, the power and force of the Rules of Professional Conduct which compel an attorney to follow his or her client’s directive to disburse funds from client trust accounts. The Rules of Professional Conduct, not restitution, demand a lawyer’s compliance.
Chambers, J.
Restitution
¶29 I agree with the majority’s preliminary analysis that, when analyzing RAP 12.8, we “look to the common law *603of restitution” and specifically the Restatement of Restitution § 74 (1937). Majority at 590-92.1 do not agree, however, that these sources compel the result the majority advocates. Furthermore, our inquiry is not whether an order of restitution should or should not have been granted, but rather whether the trial court’s decision to deny restitution was an abuse of its “broad discretionary power.” Majority at 589 (quoting In re Foreclosure of Liens, 123 Wn.2d 197, 204, 867 P.2d 605 (1994)). The majority’s conclusion that “this case does not present ‘appropriate circumstances’ for restitution under RAP 12.8,” majority at 602, is a broader statement than the question presented compels. I believe a trial court could, consistent with the principles of restitution and within its “broad discretion,” order restitution in favor of Ehsani.
¶30 The majority contends “Illustration 20” in the Restatement “mirrors” the facts of our case. Majority at 593-94. The illustration is as follows:
A obtains a valid judgment against B for $3000. B pays the amount of the judgment to C, A’s attorney. At A’s direction C expends $1000 to satisfy A’s creditors and retains $2000 as compensation for his services in this suit and in previous ones. Upon reversal of the judgment, B is not entitled to restitution from C.
Restatement of Restitution § 74 cmt. h, illus. 20. This illustration does not mirror the facts before this court. In the present action, the trial court ordered Ehsani to pay for attorney fees incurred during the trial. Ehsani seeks restitution for the attorney fees he, in effect, paid to Cullen pursuant to a trial court judgment. In the illustration, on the other hand, an attorney is owed money for legal services unrelated to the judgment later reversed on appeal. Furthermore, the services that are related to the judgment were paid for out of the judgment itself, not as an express award of attorney fees. Finally, the initial judgment creditor, A, is not bankrupt as the McCulloughs proved to be when the judgment debtor, B, seeks restitution. Nor does the illustration presume the attorney was aware of his or *604her client’s bankruptcy and inability to pay his or her attorney fees, as was Cullen. I find the Restatement of Restitution uncompelling and certainly uncontrolling under the facts of this case.
Rules of Professional Conduct
¶31 Despite my reservations with respect to the majority’s application of the common law of restitution, I concur in the result. I agree with the majority’s analysis of former RPC 1.14 (2002) (current RPC 1.15A) that the Court of Appeals decision “creates an inherent conflict of interest between attorneys and their clients regarding the action to be taken with regard to client funds in the attorneys’ trust accounts.” Majority at 600. The Rules of Professional Conduct require attorneys to distribute trust account funds at the behest of their clients. The Court of Appeals opinion reaches all funds Cullen paid out of his client trust account in accordance with his client’s wishes. If an attorney faces liability for such payments, the incentive to comply with RPC 1.15A (former RPC 1.14) is diminished by the attorney’s reasonable self-interest in avoiding restitution payments for money never owned, never used, and never enjoyed.8 Exposing an attorney to liability for compliance with the Rules of Professional Conduct undermines the rules. For this reason, I concur.
C. Johnson, J., concurs with Chambers, J.

 It is perhaps a different question if the Court of Appeals opinion ordered restitution solely for Cullen’s attorney fees, as presumably the attorney can retain whatever funds received from their client and make restitution if so ordered.